 

Exhibit 10.1

 

Execution Copy

 

SEVENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

This SEVENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is made and entered into as of December 31, 2016 (the “Amendment
Closing Date”) by and among Bacterin International, Inc., a Nevada corporation
(the “Borrower”), ROS acquisition offshore lp, a Cayman Islands Exempted Limited
Partnership (“ROS”), OrbiMed Royalty Opportunities II, LP, a Delaware limited
partnership (“Royalty Opportunities”), and, in their capacity as Guarantors
under the Credit Agreement (as defined below), XTANT MEDICAL HOLDINGS, INC., a
Delaware corporation (“Holdings”), X-SPINE SYSTEMS, INC., an Ohio corporation
(“X-Spine”) and XTANT MEDICAL, INC., a Delaware corporation (“Xtant” and, along
with Holdings and X-Spine, collectively, the “Guarantors”).

 

WHEREAS, the Borrower, ROS and Royalty Opportunities are party to that certain
Amended and Restated Credit Agreement, dated as of July 27, 2015, as amended by
that certain First Amendment to Amended and Restated Credit Agreement, dated as
of March 31, 2016, that certain Second Amendment to Amended and Restated Credit
Agreement, dated as of May 25, 2016, that certain Third Amendment to Amended and
Restated Credit Agreement, dated as of June 30, 2016, that certain Fourth
Amendment to Amended and Restated Credit Agreement, dated as of July 29, 2016,
that certain Fifth Amendment to the Amended and Restated Credit Agreement, dated
as of August 12, 2016, and that certain Sixth Amendment to the Amended and
Restated Credit Agreement, dated as of September 27, 2016 (the “Credit
Agreement”), pursuant to which (i) ROS and Royalty Opportunities, as Lenders
under the Credit Agreement, have extended credit to the Borrower on the terms
set forth therein and (ii) each Lender has appointed ROS as the administrative
agent (the “Administrative Agent”) for the Lenders;

 

WHEREAS, the Guarantors and the Administrative Agent entered into an Amended and
Restated Guarantee, dated as of July 31, 2015 and supplemented on September 11,
2015, pursuant to which the Guarantors have agreed to guarantee the Obligations
of the Borrower under the Credit Agreement;

 

WHEREAS, pursuant to Section 11.1 of the Credit Agreement, the Credit Agreement
may be amended by an instrument in writing signed by each of the Borrower and
the Administrative Agent (acting on behalf of the Lenders);

 

WHEREAS, the Borrower and the Lenders desire to amend certain provisions of the
Credit Agreement as provided in this Amendment.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

1.       Definitions; Loan Document. Capitalized terms used herein without
definition shall have the meanings assigned to such terms in the Credit
Agreement. This Amendment shall constitute a Loan Document for all purposes of
the Credit Agreement and the other Loan Documents.

 



 

 

 

2.       Amendments to Section 1.1. Section 1.1 of the Credit Agreement is
hereby amended by deleting the definition of “Holdings” and inserting the
following:

 

““Holdings” means Xtant Medical Holdings, Inc., formerly known as Bacterin
International Holdings, Inc.”

 

3.       Amendments to Section 3.6. Section 3.6 of the Credit Agreement is
hereby amended by adding the following at the end thereof:

 

“Notwithstanding the foregoing, interest accrued on the Loans for the Fiscal
Quarter ended on December 31, 2016 and otherwise required to be paid in cash on
January 2, 2017, shall instead be required to be paid in cash on January 14,
2017, plus interest accrued on such interest from January 2, 2017 to the date of
payment thereof at a rate equal to the Applicable Margin plus the higher of (i)
the LIBO Rate for the Fiscal Quarter ended on December 31, 2016, and (ii)
1.00%.”

 

4.       Amendments to Section 8.4(b). Section 8.4(b) of the Credit Agreement is
hereby amended by deleting the first two sentences from such Section 8.4(b) in
their entirety and inserting the following as the first two sentences thereof:

 

“At all times prior to March 31, 2017, the Liquidity shall not be less than
$500,000. At all times after March 31, 2017, the Liquidity shall not be less
than $5,000,000.”

 

5.       Amendments to Section 8.4(c). Section 8.4(c) of the Credit Agreement is
hereby is hereby amended by restating it in its entirety as follows:

 

“(c) Consolidated Senior Leverage Ratio. The Consolidated Senior Leverage Ratio
shall not be greater than the amount set forth below at any time, in each case,
other than as set forth in the definition thereof, with respect to the most
recent period of four Fiscal Quarters then ended (starting at the time that the
financial statements for the most recent four Fiscal Quarters ended March 31,
2017 are required to have been delivered hereunder (or have been so delivered,
if earlier)):

 

Four Fiscal
Quarters Ended Consolidated Senior
Leverage Ratio March 31, 2017 5.00:1.00 June 30, 2017 5.00:1.00 September 30,
2017 5.00:1.00 December 31, 2017 5.00:1.00 March 31, 2018 5.00:1.00 June 30,
2018 5.00:1.00 September 30, 2018 5.00:1.00 December 31, 2018 5.00:1.00 March
31, 2019 2.50:1.00 June 30, 2019 2.50:1.00 September 30, 2019 2.50:1.00 December
31, 2019 2.50:1.00 March 31, 2020 2.50:1.00 June 30, 2020 2.50:1.00

 



-2- 

 

 

6.       Conditions to Effectiveness of Amendment. This Amendment shall become
effective upon receipt by the Borrower, the Administrative Agent, the Lenders
and the Guarantors of a counterpart signature of the others to this Amendment
duly executed and delivered by each of the Borrower, the Lenders, the
Administrative Agent and the Guarantors.

 

7.       Expenses. The Borrower agrees to pay on demand all expenses of the
Administrative Agent (including, without limitation, the fees and out-of-pocket
expenses of Covington & Burling LLP, counsel to the Administrative Agent)
incurred in connection with the Administrative Agent’s review, consideration and
evaluation of this Amendment, including the rights and remedies available to it
in connection therewith, and the negotiation, preparation, execution and
delivery of this Amendment.

 

8.       Representations and Warranties. The Borrower and the Guarantors
represent and warrant to each Lender as follows:

 

(a)       After giving effect to this Amendment, the representations and
warranties of the Borrower and the Guarantors contained in the Credit Agreement
or any other Loan Document shall, (i) with respect to representations and
warranties that contain a materiality qualification, be true and correct in all
respects on and as of the date hereof, and (ii) with respect to representations
and warranties that do not contain a materiality qualification, be true and
correct in all material respects on and as of the date hereof, and except that
the representations and warranties limited by their terms to a specific date
shall be true and correct as of such date.

 

(b)       After giving effect to this Amendment, no Default or Event of Default
under the Credit Agreement will occur or be continuing.

 

9.       No Implied Amendment or Waiver. Except as expressly set forth in this
Amendment, this Amendment shall not, by implication or otherwise, limit, impair,
constitute a waiver of or otherwise affect any rights or remedies of the
Administrative Agent or the Lenders under the Credit Agreement or the other Loan
Documents, or alter, modify, amend or in any way affect any of the terms,
obligations or covenants contained in the Credit Agreement or the other Loan
Documents, all of which shall continue in full force and effect. Nothing in this
Amendment shall be construed to imply any willingness on the part of the
Administrative Agent or the Lenders to agree to or grant any similar or future
amendment, consent or waiver of any of the terms and conditions of the Credit
Agreement or the other Loan Documents.

 

10.       Waiver and Release. TO INDUCE THE ADMINISTRATIVE AGENT, ACTING ON
BEHALF OF THE LENDERS, TO AGREE TO THE TERMS OF THIS AMENDMENT, THE BORROWER,
THE GUARANTORS AND THEIR AFFILIATES (COLLECTIVELY, THE RELEASING PARTIES”)
REPRESENT AND WARRANT THAT AS OF THE DATE HEREOF THERE ARE NO CLAIMS OR OFFSETS
AGAINST OR RIGHTS OF RECOUPMENT WITH RESPECT TO OR DEFENSES OR COUNTERCLAIMS TO
THEIR OBLIGATIONS UNDER THE LOAN DOCUMENTS AND IN ACCORDANCE THEREWITH THEY:

 



-3- 

 

 

(a)       WAIVE ANY AND ALL SUCH CLAIMS, OFFSETS, RIGHTS OF RECOUPMENT, DEFENSES
OR COUNTERCLAIMS, WHETHER KNOWN OR UNKNOWN, ARISING PRIOR TO THE DATE HEREOF;
AND

 

(b)       FOREVER RELEASE, RELIEVE, AND DISCHARGE THE ADMINISTRATIVE AGENT, THE
LENDERS, THEIR OFFICERS, DIRECTORS, SHAREHOLDERS, MEMBERS, PREDECESSORS,
SUCCESSORS, ASSIGNS, ATTORNEYS, ACCOUNTANTS, AGENTS, EMPLOYEES, AND
REPRESENTATIVES (COLLECTIVELY, THE "RELEASED PARTIES"), AND EACH OF THEM, FROM
ANY AND ALL CLAIMS, LIABILITIES, DEMANDS, CAUSES OF ACTION, DEBTS, OBLIGATIONS,
PROMISES, ACTS, AGREEMENTS, AND DAMAGES, OF WHATEVER KIND OR NATURE, WHETHER
KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED, CONTINGENT OR FIXED, LIQUIDATED OR
UNLIQUIDATED, MATURED OR UNMATURED, WHETHER AT LAW OR IN EQUITY, WHICH THE
RELEASING PARTIES EVER HAD, NOW HAVE, OR MAY, SHALL, OR CAN HEREAFTER HAVE,
DIRECTLY OR INDIRECTLY ARISING OUT OF OR IN ANY WAY BASED UPON, CONNECTED WITH,
OR RELATED TO MATTERS, THINGS, ACTS, CONDUCT, AND/OR OMISSIONS AT ANY TIME FROM
THE BEGINNING OF THE WORLD THROUGH AND INCLUDING THE DATE HEREOF, INCLUDING
WITHOUT LIMITATION ANY AND ALL CLAIMS AGAINST THE RELEASED PARTIES ARISING UNDER
OR RELATED TO THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY.

 

(c)       IN CONNECTION WITH THE RELEASE CONTAINED HEREIN, THE RELEASING PARTIES
ACKNOWLEDGE THAT THEY ARE AWARE THAT THEY MAY HEREAFTER DISCOVER CLAIMS
PRESENTLY UNKNOWN OR UNSUSPECTED, OR FACTS IN ADDITION TO OR DIFFERENT FROM
THOSE WHICH THEY KNOW OR BELIEVE TO BE TRUE, WITH RESPECT TO THE MATTERS
RELEASED HEREIN. NEVERTHELESS, IT IS THE INTENTION OF THE RELEASING PARTIES,
THROUGH THIS AGREEMENT AND WITH ADVICE OF COUNSEL, FULLY, FINALLY, AND FOREVER
TO RELEASE ALL SUCH MATTERS, AND ALL CLAIMS RELATED THERETO, WHICH DO NOW EXIST,
OR HERETOFORE HAVE EXISTED. IN FURTHERANCE OF SUCH INTENTION, THE RELEASES
HEREIN GIVEN SHALL BE AND REMAIN IN EFFECT AS A FULL AND COMPLETE RELEASE OR
WITHDRAWAL OF SUCH MATTERS NOTWITHSTANDING THE DISCOVERY OR EXISTENCE OF ANY
SUCH ADDITIONAL OR DIFFERENT CLAIMS OR FACTS RELATED THERETO.

 

(d)       THE RELEASING PARTIES COVENANT AND AGREE NOT TO BRING ANY CLAIM,
ACTION, SUIT, OR PROCEEDING AGAINST THE RELEASED PARTIES, DIRECTLY OR
INDIRECTLY, REGARDING OR RELATED IN ANY MANNER TO THE MATTERS RELEASED HEREBY,
AND FURTHER COVENANT AND AGREE THAT THIS AGREEMENT IS A BAR TO ANY SUCH CLAIM,
ACTION, SUIT, OR PROCEEDING.

 



-4- 

 

 

(e)       THE RELEASING PARTIES REPRESENT AND WARRANT TO THE RELEASED PARTIES
THAT THEY HAVE NOT HERETOFORE ASSIGNED OR TRANSFERRED, OR PUPORTED TO ASSIGN OR
TRANSFER, TO ANY PERSON OR ENTITY ANY CLAIMS OR OTHER MATTERS HEREIN RELEASED.

 

11.       Counterparts; Governing Law. This Amendment may be executed in any
number of counterparts and by different parties hereto on separate counterparts,
each of such when so executed and delivered shall be an original, but all of
such counterparts shall together constitute but one and the same agreement.
Delivery of an executed counterpart of a signature page of this Amendment by fax
transmission or other electronic mail transmission (e.g., “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this Amendment.
THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS
5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

 

[Remainder of Page Intentionally Left Blank]

 



-5- 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

 



  BACTERIN INTERNATIONAL, INC.,     as the Borrower             By:   /s/ John
Gandolfo     Name:  John Gandolfo     Title:    CFO                     XTANT
MEDICAL HOLDINGS, INC.,     (fka: Bacterin International Holdings, Inc.)     as
a Guarantor                     By:   /s/ John Gandolfo     Name:  John Gandolfo
    Title:    CFO                     X-SPINE SYSTEMS, INC.,     as a Guarantor
                    By:     /s/ John Gandolfo     Name:  John Gandolfo    
Title:    CFO                     XTANT MEDICAL, INC.,     as a Guarantor      
              By:   /s/ John Gandolfo     Name:  John Gandolfo     Title:    CFO
 

 

 

 

 

 

Signature Page to Seventh Amendment to A&R Credit Agreement

 



 

 

  



  ROS Acquisition Offshore LP,     as a Lender and as the Administrative Agent  
  By ROS Acquisition Offshore GP Ltd.,     its General Partner     By OrbiMed
Advisors LLC,     its investment manager                     By:   /s/ Samuel D.
Islay     Name:  Samuel D. Islay     Title:    Managing Member                  
          ORBIMED ROYALTY OPPORTUNITIES II, LP,     as a Lender     By OrbiMed
ROF II LLC,     its General Partner     By OrbiMed Advisors LLC,     its
Managing Member                     By:     /s/ Samuel D. Islay    
Name:  Samuel D. Islay     Title:    Managing Member  



 

 

 

 

 

Signature Page to Seventh Amendment to A&R Credit Agreement

 



 

 